Citation Nr: 1225695	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  08-37 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in April 2008, a statement of the case was issued in November 2008, and a substantive appeal was received in December 2008.  The Veteran requested a videoconference hearing before the Board which was scheduled in March 2011; however, in March 2011 the Veteran cancelled the hearing and withdrew his hearing request.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service, sensorineural hearing loss was not exhibited within the first post service year, and current bilateral hearing loss is not otherwise related to the Veteran's active service.

2.  Tinnitus was not manifested during service, and current tinnitus is not otherwise related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in October 2007.  The letter predated the March 2008 rating decision.  See id.  The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claims, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The letter has clearly advised the Veteran of the evidence necessary to substantiate his claims. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA.  The evidence of record contains service treatment records, an August 2007 private medical opinion, and lay statements from the Veteran.  In an October 2007 submission, the Veteran stated that he had no further evidence to submit in support of his claim.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of record contains a VA examination performed in January 2008 pertaining to his service connection claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran served in the United States Marine Corps.  The Veteran's DD Form 214 reflects that his military occupational specialty was rifleman.    

In April 1974, the Veteran underwent audiometric testing for enlistment purposes.  Puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5

10
LEFT
15
10
5

10

In July 1974, the Veteran was issued ear plugs.  

In September 1976, the Veteran underwent audiometric testing.  Puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
10
5

10
LEFT
15
10
5

10

He was issued ear plugs.  

A May 1977 service treatment record reflects that the Veteran sought treatment for pain in the left ear for 48 hours.  The examination showed a viral pustule in the upper right-hand section of the ear canal.  The assessment was viral infection of the left ear.  

On audiometric testing conducted for separation purposes in June 1978, puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
0
0
10
LEFT
10
10
0
10
10

His 'ears-general' were clinically evaluated as normal.

In August 2007, the Veteran underwent a private hearing evaluation.  The examiner commented that hearing loss was shown most notably in the left ear in the higher frequencies.  The pattern of that hearing loss shows a notched pattern with the low point at 4000 Hertz.  The examiner stated that this was consistent with prior noise exposure.  The Veteran gave a history of unusual exposure to artillery fire primarily to the left ear in March 1977 during a training exercise with the Marines.  The examiner stated that it is highly likely that this noise exposure is responsible for the asymmetry in his hearing loss notably on the left side.  The numerical thresholds were not reflected on the audiological summary; however, the graph used shows hearing thresholds in decibels in the left ear of 30, 15, 35, 55 and 60 at 500, 1000, 2000, 3000, and 4000 hertz respectively.  Speech thresholds were 92 percent in the right ear and 88 percent in the left ear.  

The Board notes that while the private examiner did not diagnose right ear hearing loss, his speech discrimination score in the right ear was 92 percent which constitutes hearing loss per § 3.385.  

In January 2008, the Veteran underwent a VA examination.  The Veteran complained of difficulty hearing information on the left side and requires increased volume of television.  The examiner noted that he was in the infantry in service, and post-service was in highway patrol telecommunications.  The Veteran related an episode of acoustic trauma in service when a cannon fired nearby in 1977.  The examiner acknowledged his treatment for left canal viral infection in service.  On audiometric testing, puretone findings were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
10
20
LEFT
10
10
35
55
65

Speech recognition scores were 100 percent in the right ear and 92 percent in the left ear.  The examiner diagnosed the right ear as clinically normal, and left ear sensorineural hearing loss normal to moderately severe.  The examiner opined that hearing loss is less likely as not caused by or a result of noise exposure on active duty.  The rationale was that frequency-specific testing while on active duty revealed normal hearing at discharge with no changes suggestive of changes due to noise exposure or the acoustic trauma the Veteran describes.  Hearing at discharge was symmetrical bilaterally.  Acoustic trauma would normally manifest as a greater degree of hearing loss in the ear closest to the trauma.  While current degree and configuration of hearing loss is consistent with noise exposure, the source of this noise appears to have occurred post discharge, as "hearing loss [due to] acoustic trauma or noise exposure is generally agreed not to enjoy a delay in onset or to progress once exposure to the source is [discontinued]."  

Hearing loss

As detailed, service treatment records are negative for hearing loss, and the Veteran's hearing was normal during audiometric testing conducted in September 1976 and at service separation in June 1978.  While the lack of in-service findings of complaints or diagnoses of hearing loss in service does not preclude a finding of service connection, as detailed hearing loss was not shown until many years after separation from service.  The first objective evidence of hearing loss is documented in the August 2007 private examination report, and subsequently reflected in the January 2008 VA audiometric examination.  Thus, this constitutes a period of over 29 years after separation from service.  The Board finds an absence of any documented subjective complaints of hearing loss, and objective findings of hearing loss for over a quarter of a century after discharge from service.  The lack of any evidence of continuing hearing loss for many years between the period of active duty and the initial findings or documented complaints of hearing loss weighs against the claim.  A prolonged period without medical complaint can be considered, along with other factors concerning the claimant's health and medical treatment during and after military service, as evidence of whether a disability was incurred in service or whether an injury, if any, resulted in any chronic or persistent disability which still exists currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Likewise, the Veteran was afforded a VA audiological examination in January 2008, and the VA examiner interviewed and examined the Veteran, and reviewed and summarized the in-service findings and post-service audiological findings, and opined that the Veteran's current hearing loss is not due to military noise exposure based on review of the claims folder.  The opinion of the January 2008 VA examiner leads to a finding that the Veteran's hearing loss is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board has given consideration to the opinion of the August 2007 private examiner that the Veteran's left ear hearing loss is due to noise exposure in service, specifically the March 1977 incident described by the Veteran.  However, such opinion is entitled to less probative weight as this physician did not have access to the claims folder, which contain service treatment records, which reflect normal hearing in both ears upon separation from service.  There is no indication that the private examiner was aware that hearing testing conducted during service and on separation, including following the March 1977 incident, reflected normal hearing, and that service treatment records are negative for any complaints of hearing loss.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, such opinion is entitled to less probative weight than the VA examiner's opinion which was based on a review of the entire record and contains a detailed rationale.  

Tinnitus

The August 2007 private examination report reflects a diagnosis of tinnitus; however, the examiner did not provide an etiological opinion.

The January 2008 VA examination report reflects that the Veteran complained of constant tinnitus in the left ear.  The Veteran reported an onset of 20 plus years prior.  He denied a specific precipitating event.  The first evidence of a tinnitus diagnosis occurred in 2007.  The examiner commented that no hearing loss was noted on active duty.  In the examiner's opinion, it would require speculation to attribute this common condition to factors encountered while on active duty some 30 years prior with the limited evidence available.  

As detailed, service treatment records are negative for tinnitus.  The first subjective complaints are documented in the August 2007 examination report, although the Veteran reported to the VA examiner that tinnitus had been present for 20 plus years.  However, as detailed the VA examiner reviewed the claims folder and interviewed the Veteran and essentially determined that it would speculation to relate his current tinnitus to service approximately 30 years prior.  The opinion of the January 2008 VA examiner leads to a finding that the Veteran's tinnitus is less likely than not related to service.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Lay considerations

The Board has considered the Veteran's contention that his hearing loss and tinnitus are due to noise exposure during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board acknowledges the statements from the Veteran with regard to his noise exposure experienced during service.  While the Board concedes that the Veteran had noise exposure during service, the fact remains that the Veteran was issued ear plugs on two occasions in service and that following the purported March 1977 incident described by the Veteran (but not documented in the service records), hearing loss in both ears was normal on testing conducted approximately 15 months later.  In any event, the Veteran is not competent to provide an opinion that his current hearing loss and tinnitus are due to in-service noise exposure as he does not have the requisite medical expertise.  Although it is conceded that the Veteran had noise exposure during service, the fact remains that he did not claim hearing loss and tinnitus until over 29 years after separation from service.  Moreover, the January 2008 VA examiner was aware of the Veteran's asserted in-service noise exposure per the Veteran's statements and was aware of his military occupational specialty per the claims file review, but concluded that his hearing loss and tinnitus were not due to service.  The Veteran's contentions are outweighed by the lack of a continuity of symptomatology and opinion of the VA medical examiner which reflect that his hearing loss and tinnitus are not due to noise exposure in service.  

To the extent the Veteran is claiming that he noticed that he experienced difficulty hearing since service, he is competent to attest to this.  However, it is not a reliable gauge as hearing loss for VA compensation purposes is measured by audiometric findings.  See 38 C.F.R. § 3.385.  

The negative clinical and documentary evidence for decades after service is more probative than the remote assertions of the Veteran.  The lack of continuity of treatment may bear in a merits determination on the credibility of the evidence of continuity of symptoms by lay parties.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

In sum, the Board is left with no documented complaints or findings of hearing loss or tinnitus until decades after separation from service, and a VA medical opinion to the effect that such current hearing loss and tinnitus are not etiologically related to service.  

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinion of the VA medical examiner (based on a review of the claims file and with knowledge of the Veteran's in-service duties and in-service complaints) was negative.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claims of service connection for hearing loss and tinnitus.  







(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


